Citation Nr: 0917018	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  03-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic back 
disorder, to include lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1947 to May 1949, from June 1949 to April 1955, and from 
February 1957 to January 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2003, the 
Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The Board remanded the issue on 
appeal for additional development in January 2004, February 
2006, and July 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A chronic back disorder is not shown to have developed as 
a result of an established event, injury, or disease during 
active service nor as a result of a service-connected 
disability.


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
active service or as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in January 2002, March 2004, June 
2006, and September 2008.  Those letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
in completing his claim and identified the Veteran's duties 
in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in June 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  In correspondence 
dated in September 2008 the Veteran reported that the present 
record included all of his VA treatment records and that the 
private medical records of his treatment from 1966 to 2001 
were no longer available.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.



Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
VA's General Counsel has held that service connection may be 
granted for disease, but not defects, which are congenital, 
developmental, or familial in origin when the evidence 
establishes the disorder was incurred in or aggravated by 
active service.  VAOGCPREC 82-90 (Jul. 18, 1990).  Spina 
bifida occulta is a "congenital cleft of spinal column."  
Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2008).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Service treatment records dated June 9, 1961, August 1, 1961, 
and November 4, 1962, show the Veteran was treated for back 
pain and muscle spasm.  The June 1961 report noted mid and 
low back pain aggravated by driving vehicles on patrol.  

A February 1963 VA examination approximately one month after 
his discharge from active service included radiographic 
evidence of lumbarization and spina bifida occulta of the 
first sacral vertebra.  The examiner noted there was some 
exaggeration of lumbar lordosis and tenderness over the 
sacrum.  Motions of the trunk were normal.  The diagnoses 
included congenital anomalies and developmental anomalies of 
the lumbosacral area of the spine.  A VA X-ray study dated in 
January 1979 revealed spina bifida occulta and early 
degenerative osteoarthritic spurring with degenerative disc 
disease of the lumbosacral spine.

In correspondence dated in February 1991 the Veteran 
requested entitlement to service connection for a low back 
strain with muscle spasms.  In a December 1994 statement he 
asserted that he had back problems as a result of 
compensation due to pain on walking caused by his service-
connected right ankle disability. 

An August 2004 VA examination report noted the Veteran 
complained of back pain for 45 years.  The examiner P.L.W., 
M.D., noted that evidence of back pain during service could 
not be found upon review of the claims file.  The diagnoses 
included significant degenerative disease in the lumbar 
spine.  The examiner stated that based upon the Veteran's 
description of back injuries during active service it was 
"fairly likely that [it] did begin in military service," 
but that "[w]ithout any evidence, [he could not] say that 
this was caused by military service but [he thought] it is 
possible that it was."  It was further noted that his 
chronic back disorder was not due to his ankle disability.

A March 2006 VA examination report noted the Veteran stated 
that he had fallen in a hole during military training in 1960 
and that he had experienced back pain at that time with 
intermittent remissions since then.  A diagnosis of 
degenerative disc disease of the lumbar spine was provided.  
The examiner, a medical resident, noted the claims file was 
reviewed and stated that it was as likely as not that the 
Veteran's current back disorder was incurred as a result of 
active service.  The rationale for the opinion was that pain 
began after an injury in service and had progressively gotten 
worse.  In a July 2006 addendum the examiner stated that the 
Veteran's degenerative disc disease was not caused by his 
spina bifida occulta and that degenerative disc disease was a 
chronic, progressive disorder that began during military 
service.  It was also noted, erroneously, that the only 
mention of spina bifida occulta was on the 2004 pelvic X-ray 
examination.  VA records dated in October 2006 noted the 
examiner's opinion was considered to be inadequate for rating 
purposes because it was not co-signed by a physician and was 
not supported by adequate rationale. 

An August 2007 VA examination report noted the previous 
examiner was unavailable to clarify the provided opinion and 
an additional examination was conducted for the requested 
opinion.  A diagnosis of degenerative disc disease of the 
lumbar spine was provided.  The physician stated that an 
opinion relating the present back complaints to military 
service could not be provided without resorting to mere 
speculation.  No comments were provided as to the 2004 and 
2006 VA medical opinions.

A VA examination was performed in December 2008 by a 
physician and surgical resident.  It was noted that the 
claims file was reviewed and the physician provided an 
extensive summary of the pertinent medical treatment of 
record.  The report also noted that the Veteran had reported 
that in the early 1960's he began to develop significant pain 
and low back problems with no one specific event or injury, 
and that he complained of a 25-year history of intermittent 
pain and weakness with flares of worsening pain.  There was 
no history of trauma to the spine.  The physician commented 
that service treatment records revealed low back/lumbar 
muscular spasm and strains, but that no specific traumatic 
injury was recalled or documented.  There was additionally 
noted an essentially normal 1979 radiograph of the lumbar 
spine, approximately 15 years after service.  The physician 
found that, given the fact that the Veteran's current 
degenerative spine disorder evolved over 30 years and that 
there was no related specific event or injury during service, 
it was more likely that his spine arthritis evolved without 
specific provocation during military service.  It was further 
noted that back pain was a fairly universal human condition 
and that the symptoms documented in service records were 
common to nearly half the adult population in a year.  The 
physician, in essence, also stated that the post-service 
treatment record was incomplete, but that based upon the 
available record it was less likely that the Veteran's 
present back disability was incurred as a result of service.

Based upon the evidence of record, the Board finds a chronic 
back disorder is not shown to have developed as a result of 
an established event, injury, or disease during active 
service nor as a result of a service-connected disability.  
Although VA examination soon after service revealed spina 
bifida occulta, there is no probative evidence indicating 
this disorder was due to a disease initially onset or 
aggravated during active service nor that any present back 
disability developed as a result of an established event in 
service.  The Veteran has provided inconsistent statements as 
to a possible injury during service; however, no specific 
initial injury is identified on service treatment reports.  
The earliest reports of a back disability and an actual 
injury in service were first provided many years after 
service.  The Federal Circuit has held that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  

The Board finds the opinions of the August 2004 and 
December 2008 VA examiners are persuasive that the Veteran's 
present back disabilities were not incurred as a result of an 
injury or disease during active service nor as a result of a 
service-connected disability.  While the August 2004 
examiner's opinion as to a service-related nexus is too 
speculative to warrant any probative weight, the opinion as 
to absence of any nexus between the Veteran's service-
connected right ankle disability and his present back 
disorders is unequivocal.  The opinion of the July 2006 VA 
medical resident is also considered to warrant a lesser 
degree of probative weight than the opinion of the December 
2008 surgical resident due to an apparently less 
comprehensive review of the record.  The surgical resident is 
additionally considered to have acquired a greater degree of 
pertinent medical expertise.

While the Veteran may sincerely believe that his present back 
disability was either incurred or aggravated during service, 
he is not a licensed medical practitioner and he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit , 5 Vet. App. 91; see also Espiritu, 
2 Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for a chronic back 
disorder, to include lumbosacral strain, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


